ijAX-mvisi, .1.
I differ in opinion, only on (he necessity of a mittimus for a legal commitment, by the marshal of the United States, on attachment for debt.
I am of opinion, that a mittimus is not necessary, by the statute of Connecticut, to authorise a commitment, on attachment, in any civil case ; and it it were, I doubt whether it would be obligatory on the marshals of the United States. It will not, I presume, be contended, that the marshals are bound by a mode of proceeding, which may have been used, by the executive officers of the state, unless the same was required, or has been sanctioned, by the laws of the state. Jf the practical construction of the state officers, can give a binding effect, to the statute of the state, on them, which the letter does noi require, I apprehend, that a contrary construction by the marshals, sanctioned by the subsequent act of Congress, in 1792, requiring that the modes of proceeding in suits, should be the same in future, as had been adopted, and used, in pursuance of the former act, will be equally binding on them. I do not know, that there has ever been a judicial construction of the statute in question, i admit, that the practice among our state officers, (through abundant camion) has been to commit by mittimus, in all cases of arrest, except on execution ; but it will also be admitted, that this practice was never followed, by the marshals of the United States. Ever since the establishment of the judiciary of the Í nited States, a period of more than twenty years, they have uniformly committed, in cases of attachment, by copy of their writ. We ought, then, as the question now comes up for judicial decision, to give the proper effect to the provisions of the two statutes, independent of such practical constructions.
1 will, then, examine, whether the statute of Connecticut requires a mittimus for commitment on attachment 1
1. This statute, owing to repeated alterations, and cotaipi-lations from maleivdr enacted at different times, ⅛ not explicit, or very intelligible. Its history will probably give some aid in i!: construction.
*202As early as 1650, it was enacted, that no man’s peno: should be arrested or imprisoned for any debt or fine, if :;nli-faction could be found from his eslate. At that time, no nv rest, or attachment of the person, was allowed for debt. The ordinary process was by summons ; and on default of appearance, an attachment for (he contempt, issued by order of the court. By subsequent provisions, and particularly' at the revision in 1672, an attachment was allowed as an original process, in certain cases, and the form was then given, In 1702, the plaintiff was allowed a summons, or an attachment, at his option, in all civil actions. In 1603, a mittimus was first required, to authorise a commitment; and at the revision in 1702, it was extended, and made necessary, in all cases, civil, or Criminal. The words are “ that no person shall be committed to prison, although arrested or seized, by attachment, execution or any other rent, or for non-payment of rates, debts, or fines, or for any misdemeanor, or capital or criminal offence, or any other cause, without a mittimus, &c. Inconvenience was soon experienced, and in 1700, a commitment by copy, was authorised, in case of arrest on execution. At the revision in 1750, the statute took its present shape, vis. “ That no person shall be arrested and imprisoned, for any debt, damage, or fine, where sufficient means of satisfaction can otherwise be found from his estate : Provided, that no person, for the non-payment of rates, fines, oi debts, or for any crime or offence, shall be committed, without a mittimus, granted and signed by civil authority,” &c. “ unless the body has been takep by execution, or distress, or warrant for fines' or rates, in which case, a copy of the execution or distress, attested and signed by the officer, and delivered fo flic gaoler, shall be a sufficient warrant or order,” &c. By omitting from the last statute, in the clause requiring a mittimus the expressions “ arrested by attachment, or any other writ, m any other cause,” and by adding to the exception, “ an ar rest by distress or warrant,” for which a copy only is required, it is evident the legislature meant to limit the necessity of a mittimus. By the letter of the act, as it now appears, i' is not required on an attachment for trespass, tort, case or *203«ny other civil cause, unless it is on an attachment for debt; and it can hardly be presumed, that the legislature would thus dispense with it, in all other cases, and retain it in that; nor that, under an expression of doubtful import* they meant to include all manner of attachments.
All doubt, it appears to me, will be removed, by giving that meaning to the word debt, as here used, which it had when first introduced into this statute, before an attachment of the person was allowed on mesne process, in any case. It there evidently means a judgment debt, (for there could then be no arrest for non-payment of any other,) in which sense, it will include as well damages recovered for tort, as for money due on contract. As no mention is made, in the existing statute, of mesne process, by attachment, in any case, and the word debt, cannot apply to the variety of demands, which may be the subject of attachment, and as no reason can be assigned why that alone should be selected, I conclude, the legislature, when they altered the statute, did not mean to include any arrest, by attachment, on mesne process. The terms, also, of the ancient statute were, that no person shall be committed without a mittimus, although arrested by attachment, or for non-payment of ratés, debts, or fines. Those of the present statute are only, that no person for “ non-payment of rates, debts, or fines,” shall be committed without a mittimus; unless, by execution, &c. The first makes a distinction between a commitment on attachment, and a commitment for non-payment of a debt, &c., a distinction which is obvious. At the time of the attachment, no debt is ascertained; — the officer has no power to collect any. He is merely, to secure the appearance of the person arrested, before the proper court, to try the question of indebtedness. The officer has no power to commit, if the person attached, will procure bail for his appearance; if not, he is to be imprisoned, not for the non-payment of the debt, but to secure his appearance at court. Whether he is indebted, is a question sub lite. To say he withholds the debt, is to prejudge the cause. I am, therefore, of opinion, that the nonpayment of the d«bt, mentioned in the statute, has ao refer*204ence to mesne process, and that there is no occasion, by oic-statute, for a mittimus, to commit, in any case, except for crimes. Such, I contend, is the true import of the statute in question ; and such, I think, is the construction all would give it, if a different practice of our officers, had not created a doubt.
2. If it were evident, that our statute required a mtlimts, in such case, I have serious doubts, whether it is applicable to the process of the United States.
It seems to be agreed, that the mittimus required by out statute, must be “ granted and signed by civil authority'’ of this state. This they are neither authorised, nor compelled by any law of the United States, or of this state, to do, in such a case. In cases where it is deemed necessary for the civil authority of the states, to aid in executing the laws of the union, power is specially given them to do so; as in alt cases of a criminal nature, and in taking depositions, &r. ; but there is no authority given to them, or duty imposed on them as magistrates, to aid the execution of their civil process; and to expect it of them, or to leave it optional with them, to give or withhold their aid, would be derogatory to the general government. They are an independent sovereignty. Their officers must have all the power incident and necessary to the execution of the duties of their offices*
By a statute of this State, passed in 1794, “ permission is given to marshals and other officers of the United States, to use our gaols to confine persons under the authority of the United States, with the same authority in the keeping of prisoners, under the authority of the United States, as the keepers of said gaols under the authority of this State have.” The effect is, and was intended to be, to take away ail control or responsibility from keepers of the gaols, under the authority of this State, as to prisoners confined by the authority of the United States. The prison-keeper of the sheriff, such, has no power to receive a prisoner under the anthoiity of the United States, lie must have a special power from the marshal, to enable him to act as keeper under their authority. Such parts of the prison as may, at any time. i ■ *205weed for such purpose, by the officers of the United States, is as distinct from the other, and from the control of the state officers, as though it were a distinct building. As such it ought to be considered. Neither the sheriff, nor the county, is responsible for the safety of the prisoners. The keepers may be, anti sometimes are, different; or if the same person is the keeper of both, he acts in different capacities, and under different authority. Hence, I infer, that the keeper of the prison of the United States, has no power to commit on civil process, by the authority of the State; nor, I contend, have the civil authority of the State, any power to require it; and yet, if a mittimus is necessary by our statute, it must be “ granted and signed by civil authority” of the state, directed to the keeper of the gaol of the United Stales, commanding him, by the authority of the state of Connecticut, to receive and hold the prisoner, under the authority of the United Stales. I may add also, that if the mittimus is to be considered, as a writ or process, included in the act of Congress, its form must be that of Connecticut; but the style that of the United States; that is, it must issue by the authority of the United States, bear teste of the proper judge, and be sealed and signed by the clerk. But in such a case, it would not have the requirement of our statute, by being granted and signed by civil authority of the state; and the United States have no analogous civil authority to execute the power.
Does it then follow, as has been said, that the process by attachment must be abandoned ? I think not. The party claiming a debt, has a right to the advantages of such a writ, and when the officer shall have done his duty in making the arrest, if no provision is made by law, directing the mode of commitment, he must take a reasonable course, such as would be sanctioned by the principles of the common law, and such as was probably used, before we had any law requiring a mittimus, in any case. Having arrested the prisoner, by legal process, the officer becomes responsible for his appearance at court, and on failure to procure bail, he is bound to hold him in custody. His place of custody is the *206prison. The sanie warrant which commanded the arrest, required the officer to keep his prisoner safely, so that he might be bad before the court. The officer was, therefore, author-ised to commit. Still, it is reasonable and proper, that the keeper of the prison should be able to show the cause and ground of the commitment, and of bis holding the prisoner in custody. This he will be enabled to do, more fully, and more satisfactorily, by the copy of the process, and the doings of the officer thereon, than by the miniums usually gianted. This is tile course required by our statute, on commitment by execution, distress, or warrant, and is that which', 1 apprehend, the common law, in similar cases, would require.
It appears to me, therefore, that on either ground, and most clearly on the first, there was no occasion for a mitti-mus, to complete the justification of the officer, and that bis plea was sufficient, and ought so to have been adjudged.
Swift, J. concurred in the opinion last expressed.
Judgment affirmed, (a)

 The judgment in this case, was reversed, on a writ of error brought before the Supreme Court of the United States. Vid. 7 Cranch, 550.